Exhibit 10.2
FEDERAL DEPOSIT INSURANCE CORPORATION

WASHINGTON, D.C.
CALIFORNIA DEPARTMENT OF FINANCIAL INSTITUTIONS
SAN FRANCISCO, CALIFORNIA

                       
 
    )          
 
    )          
In the Matter of
    )          
 
    )     CONSENT ORDER
PLUMAS BANK
    )          
QUINCY, CALIFORNIA
    )     FDIC-11-035b
 
    )          
(INSURED STATE NONMEMBER BANK)
    )          
 
    )          
 
    )                

The Federal Deposit Insurance Corporation (“FDIC”) is the appropriate Federal
banking agency for Plumas Bank, Quincy, California (“Bank”) under Section 3(q)
of the Federal Deposit Insurance Act (“FDI Act”), 12 U.S.C. § 1813(q)(3). The
California Department of Financial Institutions (“CDFI”) is the appropriate
State banking agency for the Bank under Division 1 of the California Financial
Code.
The Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation to the Issuance of a Consent Order
(“Stipulation”), dated March 16, 2011, that is accepted by the FDIC and the
CDFI. With the Stipulation, the Bank has consented, without admitting or denying
any charges of unsafe or unsound banking practices relating to weaknesses in
capital, asset quality, management and earnings, to the issuance of this Consent
Order (“Order”) by the FDIC and the CDFI pursuant to Section 8(b)(l) of the FDI
Act, and Section 298 of the California Financial Code (“CFC”).

 

 



--------------------------------------------------------------------------------



 



Having determined that the requirements for issuance of an order under Section
8(b) of the FDI Act, 12 U.S.C. § 1818(b), and CFC have been satisfied, the FDIC
and the CDFI hereby order that:
1. The Bank shall have and retain qualified management.
(a) Each member of management shall have qualifications and experience
commensurate with his or her duties and responsibilities at the Bank. Management
shall include the following: (i) a chief executive officer with proven ability
in managing a bank of comparable size and risk profile; (ii) a chief financial
officer with proven ability in all aspects of financial management; and (iii) a
senior lending officer with significant lending, collection, and loan
supervision experience and experience in upgrading a low quality loan portfolio.
Each member of management shall be provided appropriate written authority from
the Board to implement the provisions of this Order.
(b) The qualifications of management shall be assessed on its ability to:
(i) comply with the requirements of this Order;
(ii) operate the Bank in a safe and sound manner;
(iii) comply with applicable laws and regulations; and
(iv) restore all aspects of the Bank to a safe and sound condition, including
asset quality, capital adequacy, earnings, management effectiveness, liquidity,
and sensitivity to market risk.
(c) During the life of this Order, the Bank shall notify the Regional Director
of the FDIC’s San Francisco Regional Office (“Regional Director”) and the
Commissioner of the California Department of Financial Institutions
(“Commissioner”), in writing, of the resignation or termination of any of the
Bank’s directors or senior executive officers. Prior to the addition of any
individual to the Board or the employment of any individual as a senior
executive officer, the Bank shall comply with the requirements of section 32 of
the Act, 12 U.S.C. § 1831i, and Subpart F of Part 303 of the FDIC Rules and
Regulations, 12 C.F.R. §§ 303.100–303.104. In addition, the Bank shall not add,
elect, or appoint any individual to the Board or employ any individual as a
senior executive officer unless and until the Commissioner has issued a written
notice of non-disapproval.

 

- 2 -



--------------------------------------------------------------------------------



 



2. Within 150 days from the effective date of this Order, the Board shall obtain
an independent study of the management and personnel structure of the Bank to
determine whether the Bank is staffed by qualified individuals commensurate with
its size and risk profile to ensure the safe and profitable operation of the
Bank. Such study shall include, at a minimum, a review of the duties,
responsibilities, qualifications, and remuneration of the Bank’s officers, an
evaluation of management resources, and recommendations regarding management and
staffing in the context of the Bank’s strategic plan. A copy of the study shall
be submitted to the Regional Director and the Commissioner. The Board shall
adopt a plan to implement the recommendations of the study. The plan and its
implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.
3. (a) Within 240 days from the effective date of this Order, the Bank shall
increase and thereafter maintain its Tier 1 capital in such an amount to ensure
that the Bank’s leverage ratio equals or exceeds 10 percent.
(b) Within 120 days from the effective date of this Order, the Bank shall
increase and thereafter maintain its total risk-based capital ratio in such an
amount as to equal or exceed 13 percent.
(c) Within 60 days from the effective date of this Order, the Bank shall develop
and adopt a plan to meet and maintain the capital requirements of this Order and
to comply with the FDIC’s Statement of Policy on Risk-Based Capital contained in
Appendix A to Part 325 of the FDIC’s Rules and Regulations, 12 C.F.R. Part 325,
Appendix A. Such plan and its implementation shall be in a form and manner
acceptable to the Regional Director and the Commissioner as determined at
subsequent examinations and/or visitations.

 

- 3 -



--------------------------------------------------------------------------------



 



(d) The level of capital to be maintained during the life of this Order shall be
in addition to a fully funded allowance for loan and lease losses (“ALLL”), the
adequacy of which shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations. Any
increase in Tier 1 capital necessary to meet the requirements of this paragraph
may not be accomplished through a deduction from the Bank’s ALLL.
(e) If all or part of the increase in capital required by this Order is
accomplished by the sale of new securities, the Board shall adopt and implement
a plan for the sale of such additional securities, including the voting of any
shares owned or proxies held or controlled by them in favor of the plan. Prior
to the implementation of the plan, the plan and any materials used in the sale
of the securities shall be submitted to the FDIC, Registration, Disclosure and
Securities Unit, 550 17th St. N.W., Washington, D.C. 20429, for review, and to
the Commissioner to obtain any and all necessary securities permits or other
approvals. Any changes requested by the FDIC and the Commissioner shall be made
prior to dissemination. If the increase in capital is provided by the sale of
noncumulative perpetual preferred stock, then all terms and conditions of the
issue, including but not limited to those terms and conditions relative to
interest rate and convertibility factor, shall be presented to the Regional
Director and the Commissioner for prior approval.

 

- 4 -



--------------------------------------------------------------------------------



 



(f) For the purposes of this Order, the terms “leverage ratio”, “Tier 1 capital”
and “total risk-based capital ratio” shall have, the meanings ascribed to them
in Part 325 of the FDIC’s Rules and Regulations, 12 C.F.R. §§ 325.2(m),
325.2(v), 325.2(y), and Appendix A.
4. The Bank shall not pay cash dividends or make any other payments to its
shareholders without the prior written consent of the Regional Director and the
Commissioner.
5. (a) Within 30 days from the effective date of this Order, the Bank shall
eliminate from its books, by charge-off or collection, all assets classified
“Loss” and one-half of the assets classified “Doubtful” in the Report of
Examination dated September 13, 2010 (ROE) that have not been previously
collected or charged off. Elimination of these assets through proceeds of other
loans made by the Bank is not considered collection for the purpose of this
paragraph.
(b) Within 180 days from the effective date of this Order, the Bank shall have
reduced the assets classified “Substandard” and “Doubtful” in the ROE, that have
not previously been charged off to not more than 60 percent of the Bank’s Tier 1
capital and ALLL.
(c) Within 240 days from the effective date of this Order, the Bank shall have
reduced the assets classified “Substandard” and “Doubtful” in the ROE, that have
not previously been charged off to not more than 50 percent of the Bank’s Tier 1
capital and ALLL.
(d) The requirements of this paragraph are not to be construed as standards for
future operations and, in addition to the foregoing, the Bank shall eventually
reduce the total of all adversely classified assets. Reduction of these assets
through proceeds of other loans made by the Bank is not considered collection
for the purpose of this paragraph. As used in this paragraph the word “reduce”
means:
(i) to collect;
(ii) to charge-off; or
(iii) to sufficiently improve the quality of assets adversely classified to
warrant removing any adverse classification, as determined by the FDIC and the
CDFI.

 

- 5 -



--------------------------------------------------------------------------------



 



6. (a) During the life of this Order, the Bank shall maintain an adequate ALLL.
(b) Additionally, within 30 days from the effective date of this Order, the
Board shall develop or revise, adopt and implement a comprehensive policy for
determining the adequacy of the ALLL. For the purpose of this determination, the
adequacy of the reserve shall be determined after the charge-off of all loans or
other items classified “Loss.” The policy shall provide for a review of the
allowance at least once each calendar quarter. Said review shall be completed in
order that the findings of the Board with respect to the ALLL are properly
reported in the quarterly Reports of Condition and Income. The review shall
focus on the results of the Bank’s internal loan review, loan loss experience,
trends of delinquent and non-accrual loans, an estimate of potential loss
exposure of significant credits, concentrations of credit, and present and
prospective economic conditions. A deficiency in the allowance shall be remedied
in the calendar quarter it is discovered, prior to submitting the Report of
Condition, by a charge to current operating earnings. The minutes of the Board
meeting at which such review is undertaken shall indicate the results of the
review. Upon completion of the review, the Bank shall increase and maintain its
ALLL consistent with the ALLL policy established. Such policy and its
implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.
7. (a) Beginning with the effective date of this Order, the Bank shall not
extend, directly or indirectly, any additional credit to, or for the benefit of,
any borrower who has a loan or other extension of credit from the Bank that has
been charged off or classified, in whole or in part, “Loss” and is uncollected.
This paragraph shall not prohibit the Bank from renewing or extending the
maturity of any credit in accordance with the Financial Accounting Standards
Board (“FASB”) Accounting Standards Codification 470-60 (“ASC 470-60”), formerly
known as FASB Statement Number 15 (“FAS 15”).

 

- 6 -



--------------------------------------------------------------------------------



 



(b) Beginning with the effective date of this Order, the Bank shall not extend,
directly or indirectly, any additional credit to, or for the benefit of, any
borrower who has a loan or other extension of credit from the Bank that has been
classified, in whole or part, “Doubtful” or “Substandard” without the prior
approval of a majority of the Board or loan committee of the Bank. The Board and
loan committee shall not approve any extension of credit or additional credit to
such borrowers without first collecting in cash all past due interest.
8. (a) Within 60 days from the effective date of this Order, the Bank shall
develop a written plan, approved by its Board for systematically reducing the
level of nonperforming assets and/or assets listed on the Bank’s watchlist to an
acceptable level. The plan and its implementation shall be satisfactory to the
Regional Director and the Commissioner as determined at subsequent examinations
and/or visitations.
(b) As used in this paragraph the word “reduce” means:
(i) to collect;
(ii) to charge-off; or
(iii) to sufficiently improve the quality of assets on the watchlist to warrant
their removal from the list, as determined by the FDIC and the CDFI.
9. (a) Within 60 days from the effective date of this Order, the Bank shall
develop or revise, adopt, and implement written lending and collection policies
to provide effective guidance and control over the Bank’s lending function. Such
policies and their implementation shall be satisfactory to the Regional Director
and the Commissioner as determined at subsequent examinations and/or
visitations.

 

- 7 -



--------------------------------------------------------------------------------



 



(b) The initial revisions to the Bank’s loan policy and practices required by
this paragraph shall, at a minimum, include the following:
(i) provisions, consistent with the FDIC’s instructions for the preparation of
Reports of Condition and Income, under which the accrual of interest income is
discontinued and previously accrued interest is reversed on delinquent loans;
(ii) provisions that prohibit the capitalization of interest or loan-related
expense unless the Board supports in writing and records in the minutes of the
corresponding Board meeting why an exception thereto is in the best interests of
the Bank;
(iii) provisions which require complete loan documentation, realistic repayment
terms, and current credit information adequate to support the outstanding
indebtedness of the borrower. Such documentation shall include current financial
information, profit and loss statements or copies of tax returns and cash flow
projections;
(iv) provisions which incorporate limitations on the amount that can be loaned
in relation to established collateral values;
(v) provisions that specify the circumstances and conditions under which real
estate appraisals must be conducted by an independent third party;
(vi) provisions that prohibit concentrations of credit in excess of 25 percent
of the Bank’s total equity capital and reserves to any borrower and that
borrower’s related interests;
(vii) provisions that require the preparation of a loan “watch list” which shall
include relevant information on all loans in excess of $500,000 which are
classified “Substandard” and “Doubtful” in the ROE, or by the FDIC or CDFI in
subsequent Reports of Examination and all other loans in excess of $1,000,000,
which warrant individual review and consideration by the Board as determined by
the loan committee or active management. The loan “watch list” shall be
presented to the Board for review at least monthly with such review noted in the
minutes;

 

- 8 -



--------------------------------------------------------------------------------



 



(viii) provisions that require an accurate internal grading system;
(ix) provisions that require independent loan review; and
(x) the Board shall adopt procedures whereby officer compliance with the revised
loan policy is monitored and responsibility for exceptions thereto assigned. The
procedures adopted shall be reflected in minutes of a Board meeting at which all
members are present and the vote of each is noted.
10. (a) Within 60 days from the effective date of this Order, the Bank shall
develop or revise, adopt, and implement a written plan addressing retention of
profits, reducing overhead expenses, and setting forth a comprehensive annual
budget. The plan required by this Paragraph shall contain formal goals,
strategies and benchmarks which are consistent with sound banking practices to
improve the Bank’s net interest margin, increase interest income, reduce
discretionary expenses, and improve and sustain earnings of the Bank. It shall
also contain a thorough description of the operating assumptions that form the
basis for, and adequately support, each major component of the plan. Such plan
and its implementation shall be satisfactory to the Regional Director and the
Commissioner as determined at subsequent examinations and/or visitations.
(b) Following the end of each calendar quarter, the Board shall evaluate the
Bank’s actual performance in relation to the plan and shall record the results
of the evaluation, and any actions taken by the Bank, in the minutes of the
Board meeting at which such evaluation is undertaken.

 

- 9 -



--------------------------------------------------------------------------------



 



11. Within 90 days from the effective date of this Order, the Bank shall develop
or revise, adopt, and implement a written three-year strategic plan. Such plan
shall be submitted to the Regional Director and the Commissioner and shall
include specific goals for the dollar volume of total loans, total investment
securities, and total deposits as of year-end 2011, 2012, and 2013. For each
time frame, the plan will also specify:
(a) the anticipated average maturity and average yield on loans and securities;
(b) the average maturity and average cost of deposits;
(c) the level of earning assets as a percentage of total assets; and
(d) the ratio of net interest income to average earning assets.
Such plan and its implementation shall be satisfactory to the Regional Director
and the Commissioner as determined at subsequent examinations and/or
visitations.
12. During the life of this Order, the Bank shall comply with the provisions of
section 337.6 of the FDIC’s Rules and Regulations, 12 C.F.R. § 337.6.
13. Within 30 days of the end of the first quarter following the effective date
of this Order, and within 30 days of the end of each quarter thereafter, the
Bank shall furnish written progress reports to the Regional Director and the
Commissioner detailing the form and manner of any actions taken to secure
compliance with this Order and the results thereof. Such reports shall include a
copy of the Bank’s Reports of Condition and Income. Such reports may be
discontinued when the corrections required by this Order have been accomplished
and the Regional Director and the Commissioner have released the Bank in writing
from making further reports.
14. Following the effective date of this Order, the Bank shall provide a copy of
the Order or otherwise furnish a description of the Order to its shareholder(s)
in conjunction with:
(a) the Bank’s next shareholder communication; and
(b) the notice or proxy statement preceding the Bank’s next shareholder meeting.

 

- 10 -



--------------------------------------------------------------------------------



 



The description shall fully describe the Order in all material respects. The
description and any accompanying communication, statement, or notice shall be
sent to the FDIC, Division of Risk Management Supervision, Accounting and
Securities Disclosure Section, 550 17th Street, N.W., Washington, D.C. 20429, at
least 20 days prior to dissemination to the shareholder(s). Any changes
requested to be made by the FDIC shall be made prior to dissemination of the
description, communication, notice, or statement.
15. During the life of this Order, the Bank shall not establish any new branches
or other offices of the Bank without the prior written consent of the Regional
Director and the Commissioner.
16. The Bank shall notify the Regional Director and the Commissioner no less
than one business day in advance of making a planned public announcement or
notification regarding changes in the Bank’s financial condition, executive
management or Board.
The provisions of this Order shall not bar, estop, or otherwise prevent the
FDIC, the CDFI, or any other federal or state agency or department from taking
any other action against the Bank or any of the Bank’s current or former
institution-affiliated parties, as that term is defined in Section 3(u) of the
FDI Act, 12 U.S.C. § 1813(u).
This Order will become effective upon its issuance by the FDIC and the CDFI.
The provisions of this Order shall be binding upon the Bank, its
institution-affiliated parties, and any successors and assigns thereof.
The provisions of this Order shall remain effective and enforceable except to
the extent that and until such time as any provision has been modified,
terminated, suspended, or set aside by the FDIC and the CDFI.
Violation of any provisions of this Order, will be deemed to be conducting
business in an unsafe or unsound manner, and will subject the Bank to further
regulatory enforcement action.

 

- 11 -



--------------------------------------------------------------------------------



 



Issued pursuant to delegated authority.
Dated at San Francisco, California, this 18th day of March, 2011.

     
/s/ J. George Doerr
  /s/ Scott D. Cameron
 
   
J. George Doerr
  Scott D. Cameron
Deputy Regional Director
  Chief Examiner
Division of Risk Management Supervision
  California Department of Financial
San Francisco Region
  Institutions
Federal Deposit Insurance Corporation
   

 

- 12 -